DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Summary
	This communication is a First Office Action Non-Final on the merits.
Claims 1 – 20 are pending.
Claims 1 – 20 are rejected.

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 08/02/2019 and 10/03/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 line 2 recites, “…said capping and de-capping gripper (122) has…” However, it appears that the element identifier is supposed to be omitted such that the line recites, “…said capping and de-capping gripper has…”
Appropriate correction is required.

Claim Rejections – 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "said first attachment body" in line 2.  There is insufficient antecedent basis for this limitation in the claim as the first attachment body is first claimed in claim 2, and claim 8 is not dependent upon claim 2.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of U.S. Patent No. 10,214,404 in view of Smith (GB 2010789A). US Patent 10,214,404 teaches all of the elements of claims 1 and 12 of the current application with the exception of a removable cartridge attached to a head unit.
However, Smith teaches a head unit adapted for carrying a cartridge comprising at least one capping and de-capping gripper (See page 3, line 111 - page 4, line 1 that describes a platen {#26} that is detachable from a capping device {Fig 1}, wherein the platen can be changed as needed to handle the capping of containers of different sizes/orientations).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christensen to incorporate the teachings of Smith to include a head unit with a removable cartridge with the motivation of allowing for a simple .

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-12, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (WO 2014/023683 A2) in view of Smith (GB 2010789 A).

Regarding claim 1, Christensen teaches a capping and de-capping apparatus for capping and de-capping tubes disposed in a tube holding rack having a two-dimensional array of apertures for holding said tubes (See Pg. 5, lines 11-16 & Fig 1b), said apparatus comprising: 
a rack support (See Fig 1b, #110) for supporting said tube holding rack (See Fig 1b, #110. See further Pg. 5, lines 30-31), 
a head unit (See Fig 1b, #120) comprising at least one capping and de-capping gripper (See Fig 1b, #122 for the capping/de-capping grippers. See Pg. 6, lines 4-12), 
a drive system (See Fig 1b, #130) for moving said rack support (See Fig 1b, #110) and said head unit (See Fig 1b, #120) relatively towards and away from one another, in order to cause engagement or disengagement of said capping and de-capping gripper with or from a cap of at least one tube (See Pg. 6, lines 14-21), and 
a drive system (See Fig 1b, #140) for rotating said capping and de-capping gripper (See Pg. 6, lines 23-26), wherein rotation in one direction causes attachment of said cap to said tube and rotation in the opposite direction causes detachment of said cap from said tube (See Pg. 6, line 23 - Pg. 7, line 2).
	However, Christensen does not specifically teach a head unit adapted for carrying a cartridge comprising at least one capping and de-capping gripper (emphasis added).
	Smith teaches a head unit adapted for carrying a cartridge comprising at least one capping and de-capping gripper (See page 3, line 111 - page 4, line 1 that describes a platen {#26} that is detachable from a capping device {Fig 1}, wherein the platen can be changed as needed to handle the capping of containers of different sizes/orientations).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christensen to incorporate the teachings of Smith to include a head unit with a removable cartridge with the motivation of allowing for a simple and quick exchange of an entire array of capping and de-capping grippers through a single process, as described by Smith on Pg. 3, line 125 – Pg. 4, line 1.
	
Regarding claim 2, Christensen and Smith teach all of the elements described above.
	However, Christensen does not specifically teach a capping and de-capping apparatus according to claim 1, wherein said head unit comprises a first attachment body and a second attachment body, said cartridge being attached to said second attachment body
	Smith teaches a capping and de-capping apparatus according to claim 1, wherein said head unit comprises a first attachment body and a second attachment body, said cartridge being attached to said second attachment body (See Pg. 3, line 114-117 describing that the cartridge {#26} is attached to a second attachment body and to spindle control columns {#28}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christensen to incorporate the teachings of Smith to include a head unit with a removable cartridge with the motivation of allowing for a simple and quick exchange of an entire array of capping and de-capping grippers through a single process, as described by Smith on Pg. 3, line 125 – Pg. 4, line 1.

Regarding claim 7, Christensen and Smith teach all of the elements described above. Christensen further teaches a capping and de-capping apparatus according to claim 1, wherein (See Fig 1a, #211. See Pg. 8, lines 5-14. See further claim 1) extending along a center axis of the capping and de-capping gripper (See Fig 2), and wherein an ejector pin (See Fig 2, #230) is moveably arranged within said through going passage (See Pg. 8, lines 5-14. See further claim 1), said ejector pin being configured to perform a translational movement relative to said capping and de-capping gripper (See Pg. 8, lines 5-14. See further claim 1), thereby effecting a release of a cap retained within said capping and de-capping gripper (See claim 1).

Regarding claim 8, Christensen and Smith teach all of the elements described above. Christensen further teaches a capping and de-capping apparatus according to claim 7, wherein said ejector pin is attached to said first attachment body (See Pg. 8, lines 16-18).

Regarding claim 9, Christensen and Smith teach all of the elements described above. Christensen further teaches a capping and de-capping apparatus according to claim 1, comprising a plurality of capping and de-capping grippers so configured that each capping and de-capping gripper may engage and/or disengage a cap independently of the other grippers (See at least Pg. 7, lines 4-10. See further claim 3).

Regarding claim 10, Christensen and Smith teach all of the elements described above. Christensen further teaches a capping and de-capping apparatus according to claim 1, wherein said apparatus further comprises a control unit (Fig 1a, #160) configured to control the operation of said capping and de-capping grippers and/or said ejector pins independently from one another (See Pg. 7, lines 12-31. See further claim 4).

Regarding claim 11, Christensen and Smith teach all of the elements described above. Christensen further teaches a capping and de-capping apparatus according to claim 10, further comprising a user interface associated with said control unit and configured to permit a user to decide which capping and de-capping gripper shall engage and/or disengage a tube configured to receive and/or dispose of a cap placed within said rack (See Pg. 7, lines 12-31. See further claim 6).

Regarding claim 12, Christensen teaches a method of operating a capping and de-capping apparatus (See Pg. 5, line 11 - Pg. 7, line 2. See further Fig 1b and claim 20) according to claim 1, said method comprising the steps of: 
moving a head unit (See Fig 1b, #120) towards said rack support (See Fig 1b, #110) by means of a drive system (See Fig 1b, #130. See Pg. 6, lines 14-21), 
moving said head unit from said rack support by means of said drive system (See Pg. 13, line 30 - Pg. 14, line 5), 
placing a rack onto said rack support (See Pg. 13, lines 30-35. A rack being placed onto a rack support is implicit from this passage), 
moving said head unit towards said rack and rack support by means of said drive system (See Pg. 13, lines 30-31. See further claim 20), 
at least one capping and de-capping gripper (See Fig 1b, #122 for the capping/de-capping grippers), engaging an opposing cap on an opposing test tube placed in a rack on said rack support (See Pg. 13, line 34 - Pg. 14, line 9. See claim 20), and 
(See Pg. 13, line 34 - Pg. 14, line 5. See claim 20), 
attaching a cap, by means of reversing the above steps, said rotational movement being stopped when a means for sensing a torque registers that a certain threshold torque is exceeded (See Pg. 14, lines 11 - 14. See claim 20).
	Christensen does not specifically teach placing a cartridge onto a rack support, moving a head unit towards said cartridge, attaching said cartridge to said head unit, moving said cartridge away and toward said rack support, at least one capping and de-capping gripper attached to said cartridge.
	Smith teaches placing a cartridge onto a rack support (See Pg. 3, line 125 - Pg. 4, line 1 describing a cartridge placed onto a support. See further Figs 1/5, #26),
attaching said cartridge to said head unit (See Pg. 3, line 125 - Pg. 4, line 1 describing a cartridge attached to a head unit. See further Figs 1/5, #26),
moving said head unit and cartridge (See Pg. 3, line 125 - Pg. 4, line 1 describing a cartridge attached to a head unit. See further Fig 5, #26),
at least one capping and de-capping gripper, attached to said cartridge (See Pg. 3, line 125 - Pg. 4, line 1 describing a grippers attached to a changeable cartridge. See further Fig 5, #26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christensen to incorporate the teachings of Smith  allowing for a simple and quick exchange of an entire array of capping and de-capping grippers through a single process, as described by Smith on Pg. 3, line 125 – Pg. 4, line 1.

Regarding claim 16, Christensen and Smith teach all of the elements described above.
	However, Christensen does not specifically teach a method of operating a capping and de-capping apparatus according to claim 12, further comprising detaching said cartridge from said head unit by means of the steps of: moving said head unit and cartridge towards said rack support by means of a drive system such that said cartridge rests upon said rack support, detaching said cartridge from said head unit, moving said head unit from said cartridge and said rack support by means of said drive system.
	Smith teaches a method of operating a capping and de-capping apparatus according to claim 12, further comprising detaching said cartridge from said head unit by means of the steps of: moving said head unit and cartridge towards said rack support by means of a drive system such that said cartridge rests upon said rack support, detaching said cartridge from said head unit, moving said head unit from said cartridge and said rack support by means of said drive system (See page 3, line 111 - page 4, line 1 that describes a platen {#26} that is detachable from a capping device {Fig 1}, wherein the platen can be changed as needed to handle the capping of containers of different sizes/orientations).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christensen to incorporate the teachings of Smith to include a head unit with a removable cartridge with the motivation of allowing for a simple 

Regarding claim 18, Christensen and Smith teach all of the elements described above. Christensen further teaches a method of operating a capping and de-capping apparatus according to claim 12, wherein caps in contact with a capping and de-capping gripper, but not undergoing a rotation by the actuator unit forming part of such a capping and de-capping gripper, are not removed from their respective test tubes (See Pg. 13, line 30 - Pg. 14 line 9. See claim 20).
	
Regarding claim 19, Christensen and Smith teach all of the elements described above. Christensen further teaches a method of operating a capping and de-capping apparatus according to claim 12, further comprising the steps of: releasing a capped tube from a capping and de-capping gripper by moving a first attachment body towards said rack support such that an ejector pin (#220) comes into contact with the cap (#113) of said tube (#112. See further Pg. 13, line 30 - Pg. 14. line 9), disengaging said socket unit from said cap by moving a second attachment body away from said tube, whereby said ejector pin remains in contact with said cap while said socket unit is disengaged from said cap, moving said first attachment body from said rack support, thereby releasing said tube and freeing said capping and de-capping apparatus to perform a new cycle of capping and de-capping (See further Pg. 13, line 30 - Pg. 14. line 9. See claim 20).
	
Regarding claim 20, Christensen and Smith teach all of the elements described above. Christensen further teaches a method of operating a capping and de-capping apparatus according to claim 19, wherein said first and second attachment bodies are moved by means of a drive system (See at least Pg. 7, lines 4-11).

Claims 3, 4, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen in view of Smith, and in view of Neeper (US 2007/0095024 A1).

Regarding claim 3, Christensen and Smith teach all of the elements described above.
	However, neither Christensen nor Smith specifically teaches a capping and de-capping apparatus according to claim 2, wherein said cartridge is attached to and detached from said second attachment body by means of automated clamping means arranged on second first attachment body.
	Neeper teaches a capping and de-capping apparatus according to claim 2, wherein said cartridge is attached to and detached from said second attachment body by means of automated clamping means arranged on second first attachment body (See at least ¶ [0035] and [0041] describing a clamping mechanism to attach a cartridge including a linkage extending from a cam motor {#110} mates with an external drive connector {#240} of a cartridge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christensen in view of Smith to incorporate the teachings of Neeper to include automated clamping means with the motivation of providing the capping apparatus an efficient way to load and unload cartridges, as described by Neeper in ¶ [0035] & ¶ [0041].

Regarding claim 4, Christensen and Smith teach all of the elements described above.
	However, neither Christensen nor Smith specifically teaches a capping and de-capping apparatus according to claim 1, wherein said apparatus comprises at least one apparatus setup means.
(See at least ¶ [0037] describing an apparatus setup means arranged on a cartridge/head unit).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christensen in view of Smith to incorporate the teachings of Neeper to include apparatus setup means with the motivation of providing the capping apparatus a means to detect information on the loaded cartridge to affect the operation of the device, as described by Neeper in ¶ [0037].

Regarding claim 13, Christensen and Smith teach all of the elements described above.
	However, neither Christensen nor Smith specifically teaches a method of operating a capping and de-capping apparatus according to claim 12, further comprising the step of: activating apparatus setup means, thereby effecting an apparatus setup tailored to the specific capping and de-capping grippers of said cartridge.
	Neeper teaches a method of operating a capping and de-capping apparatus according to claim 12, further comprising the step of: activating apparatus setup means, thereby effecting an apparatus setup tailored to the specific capping and de-capping grippers of said cartridge (See at least ¶ [0037] describing an apparatus setup means arranged on a cartridge/head unit).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christensen in view of Smith to incorporate the teachings of Neeper to include apparatus setup means with the motivation of providing the capping apparatus a means to detect information on the loaded cartridge to affect the operation of the device, as described by Neeper in ¶ [0037].

Regarding claim 17, Christensen and Smith teach all of the elements described above.
	However, neither Christensen nor Smith specifically teaches a method of operating a capping and de-capping apparatus according to claim 16, wherein said cartridge is attached to and detached from said head unit by means of automated clamping means.
	Neeper teaches a method of operating a capping and de-capping apparatus according to claim 16, wherein said cartridge is attached to and detached from said head unit by means of automated clamping means (See at least ¶ [0035] and [0041] describing a clamping mechanism to attach a cartridge including a linkage extending from a cam motor {#110} mates with an external drive connector {#240} of a cartridge).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christensen in view of Smith to incorporate the teachings of Neeper to include automated clamping means with the motivation of providing the capping apparatus an efficient way to load and unload cartridges, as described by Neeper in ¶ [0035] & ¶ [0041].

Claims 5-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen in view of Smith and Neeper, and in further view of Cohen (US 9,199,755 B1).

Regarding claim 5, Christensen, Smith, and Neeper teach all of the elements described above.

	Neeper teaches a capping and de-capping apparatus according to claim 4, wherein said apparatus setup means are arranged on said head unit (See at least ¶ [0037] describing an apparatus setup means arranged on a cartridge/head unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christensen in view of Smith to incorporate the teachings of Neeper to include apparatus setup means with the motivation of providing the capping apparatus a means to detect information on the loaded cartridge to affect the operation of the device, as described by Neeper in ¶ [0037].
However, Neeper does not specifically teach wherein said apparatus setup means comprises a combination of switches.
Cohen teaches wherein said apparatus setup means comprises a combination of switches (See col 7, lines 25-29, "In vial racks there may optionally be disposed sensors; bar codes, rfid tags or other identification modalities; or any other components or devices deemed useful for the processing and/or handling of the tubes or vials and/or their contents.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christensen in view of Smith and Neeper to incorporate the teachings of Cohen to include the use of switches as an identifying element on the cartridge with the motivation that it would only require a simple substitution to replace the identifying means of Neeper with the switches of Cohen. Further, this substitution would not materially alter the structure or functionality of the device of Christensen as modified by Smith 
	

Regarding claim 6, Christensen, Smith, and Neeper teach all of the elements described above.
	However, neither Christensen nor Smith specifically teaches a capping and de-capping apparatus according to claim 4, wherein said apparatus setup means comprises a microchip arranged on said cartridge.
	Neeper teaches a capping and de-capping apparatus according to claim 4, wherein said apparatus setup means are arranged on said cartridge (See at least ¶ [0037] describing an apparatus setup means arranged on a cartridge/head unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christensen in view of Smith to incorporate the teachings of Neeper to include apparatus setup means with the motivation of providing the capping apparatus a means to detect information on the loaded cartridge to affect the operation of the device, as described by Neeper in ¶ [0037].
However, Neeper does not specifically teach wherein said apparatus setup means comprises a microchip.
Cohen teaches wherein said apparatus setup means comprises a microchip (See col 7, lines 25-29, "In vial racks there may optionally be disposed sensors; bar codes, rfid tags or other identification modalities; or any other components or devices deemed useful for the processing and/or handling of the tubes or vials and/or their contents.").

	

Regarding claim 14, Christensen, Smith, and Neeper teach all of the elements described above.
	However, neither Christensen nor Smith specifically teaches a method of operating a capping and de-capping apparatus according to claim 13, wherein activating comprises said cartridge interacting with a combination of switches arranged on said head unit.
	Neeper teaches a method of operating a capping and de-capping apparatus according to claim 13, wherein activating comprises said cartridge interacting with means arranged on said head unit (See at least ¶ [0037] describing an apparatus setup means arranged on a cartridge/head unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christensen in view of Smith to incorporate the teachings of Neeper to include apparatus setup means with the motivation of providing the capping apparatus a means to detect information on the loaded cartridge to affect the operation of the device, as described by Neeper in ¶ [0037].

Cohen teaches wherein said apparatus setup means comprises a combination of switches (See col 7, lines 25-29, "In vial racks there may optionally be disposed sensors; bar codes, rfid tags or other identification modalities; or any other components or devices deemed useful for the processing and/or handling of the tubes or vials and/or their contents.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christensen in view of Smith and Neeper to incorporate the teachings of Cohen to include the use of switches as an identifying element on the cartridge with the motivation that it would only require a simple substitution to replace the identifying means of Neeper with the switches of Cohen. Further, this substitution would not materially alter the structure or functionality of the device of Christensen as modified by Smith and Neeper in a way that would be unpredictable to one of ordinary skill in the art, or render the device inoperable.
	

Regarding claim 15, Christensen, Smith, and Neeper teach all of the elements described above.
	However, neither Christensen nor Smith specifically teaches a method of operating a capping and de-capping apparatus according to claim 13, wherein activating comprises a microchip arranged on said cartridge interacting with a control unit of said apparatus.
	Neeper teaches a method of operating a capping and de-capping apparatus according to claim 13, wherein activating comprises means arranged on said cartridge interacting with a (See at least ¶ [0037] describing an apparatus setup means arranged on a cartridge/head unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christensen in view of Smith to incorporate the teachings of Neeper to include apparatus setup means with the motivation of providing the capping apparatus a means to detect information on the loaded cartridge to affect the operation of the device, as described by Neeper in ¶ [0037].
However, Neeper does not specifically teach wherein said apparatus setup means comprises a microchip.
Cohen teaches wherein said apparatus setup means comprises a microchip (See col 7, lines 25-29, "In vial racks there may optionally be disposed sensors; bar codes, rfid tags or other identification modalities; or any other components or devices deemed useful for the processing and/or handling of the tubes or vials and/or their contents.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christensen in view of Smith and Neeper to incorporate the teachings of Cohen to include the use of a microchip as an identifying element on the cartridge with the motivation that it would only require a simple substitution to replace the identifying means of Neeper with the switches of Cohen. Further, this substitution would not materially alter the structure or functionality of the device of Christensen as modified by Smith and Neeper in a way that would be unpredictable to one of ordinary skill in the art, or render the device inoperable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731